DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a fourth predetermined value" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how there could be a fourth predetermined value without there first being first-third predetermined values.  It is noted that the proper basis can be found in claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210396122 to Yeung et al.
Regarding claims 1 and 11, Yeung discloses an operation method of a turbine fracturing device with a turbine engine 16, a speed reducer 18, a brake mechanism 118, and a fracturing pump 14, the method comprising: driving, by the turbine engine, the fracturing pump to perform a fracturing operation through the speed reducer so as to keep the fracturing pump in an operating state, the fracturing pump being configured to suck fluid of a first pressure and discharge fluid of a second pressure, the second pressure being greater than the first pressure (paragraphs 0029-0030); and in response to an idling instruction, the turbine engine entering an idling state and triggering a brake operation so as to keep the fracturing pump in a non-operating state (figs. 1-3; paragraphs 0026-0063).
Regarding claim 3, the operation method of the turbine fracturing device according to claim 1, further comprising: starting the turbine engine in response to a start instruction before the fracturing pump is in the operating state, wherein the start instruction triggers the idling instruction, so that the turbine engine is in the idling state during a start process of the turbine engine (paragraphs 0061-0062).
Regarding claim 10, the operation method of the turbine fracturing device according to claim 1, wherein the idling instruction triggers a brake instruction, and the brake operation is triggered in response to the brake instruction (paragraph 0063).
Regarding claim 12, the  turbine fracturing device according to claim 11, wherein the speed reducer comprises a reduction gearbox, the speed reducer is connected with the fracturing pump through a transmission shaft (figs. 1-3; paragraphs 0048, 0052).
Allowable Subject Matter
Claims 2, 4-6, 8, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674